On April 15, 1929, petitioner sought by writ of habeas corpus, his release from his imprisonment in the state penitentiary at McAlester.
He shows that in the year 1915, he was convicted on a charge of larceny of live stock in Haskell county and sentenced to serve a term of two years in said penitentiary. That from April 29, 1915, to July 19, 1916, he served upon said sentence, when he was paroled by the Governor. There remained, considering deductions allowed, about five months of said sentence, suspended. Said parole was revoked by the Governor on March 30, 1928. Further, it is shown that on March 8, 1928, petitioner pleaded guilty in two cases in Kay county, Okla., for passing forged checks, and was sentenced on said pleas to sentences of one year in each case, to run concurrently beginning at date of delivery to said penitentiary; that said sentences began March 17, 1928. The petitioner contends that his sentences from Kay county have expired, and that the remainder of his sentence from Haskell county ran concurrently with his sentences from Kay county and likewise has expired.
The warden of the penitentiary in response filed April 22, 1929, contends that the various sentences of petitioner will not expire until May 9, 1929.
The petitioner filed his brief on May 24, 1929, concluding thus:
"That since writ of habeas corpus has been filed, said petitioner has served the sentences from Kay county and also served the unexpired sentences from Haskell county and is now released; however, this is *Page 86 
a case of importance, in order that the law on this question of concurrent sentences may be settled by the highest court of our state, and we feel that we are justified in asking that the court give the matter due consideration and render opinion thereof."
But this court will not decide abstract or hypothetical cases. The cause is dismissed.
MASON, C. J., LESTER, V. C. J., and HUNT, CLARK, HEFNER, CULLISON, SWINDALL, and ANDREWS, JJ., concur.
Note. — See "Appeal and Error," 4 C. J. § 2383, p. 575, n. 80.